Citation Nr: 1519288	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred in connection with treatment provided on August 16, 2010, at the Billings Clinic Hospital, to include whether prior authorization was obtained.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel









INTRODUCTION

The Veteran served on active duty from January 1958 to March 1961. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 decision in which the Network Authorization and Payment Center associated with the VAMC in Fort Harrison, Montana denied payment or reimbursement for medical expenses incurred in connection with treatment provided on August 16, 2010, at the Billings Clinic Hospital, determining that prior authorization for the treatment had not been obtained.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014. 

There are no documents related to this case in either the paperless, electronic Veteran Benefits Management System (VBMS) or Virtual VA claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran received medical treatment on August 16, 2010, at the Billings Clinic Hospital, for primary symptoms of left eye possible retinal detachment. 

3.  The services provided on August 16, 2010, at the Billings Clinic Hospital were not authorized in advance by VA.  

4.  The Veteran has no service-connected disabilities and is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.

5.  The Veteran had coverage under Medicare Part A and Part B, at the time of the private medical care at issue.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred in connection with treatment provided on August 16, 2010, at the Billings Clinic Hospital, are not met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130, 17.1000-17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

A September 2010 letter from the VAMC in Fort Harrison, Montana advised the Veteran of the denial of the claim, the basis for the denial and notified him of his appellate rights.  A second letter confirming the denial of the claim and providing more detailed information was issued in August 2011.  Collectively, the letters explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  

In this case, as explained below, the Board finds that the Veteran does not satisfy the legal requirements for payment of or reimbursement of the unauthorized medical expenses.  As such, it is the law, and not the evidence, that is dispositive.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (finding VCAA not applicable where law, and not factual evidence, is dispositive).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Background

The record includes documentation of a phone call which took place on August 16, 2010, at which time the Veteran called the VAMC in Fort Harrison, Montana, and left a message with the front desk indicating that he was concerned that he had a left side detached retina.  He reported that 3 days previously he had experienced a sudden onset of vision changes, similar to symptoms he had years previously when he had a right eye detached retina.  The nurse who authored the record, appears to have called the Veteran back, and indicated that she spoke to a doctor and advised the Veteran to go to the ER for emergent ophthalmological care. 

It appears that later on August 16, 2010, a fee basis consult request was entered requesting specialty ophthalmology services for the Veteran, as the VAMC did not provide the required service.  The clinical indications for referral were described as acute loss of vision in the left eye for which the Veteran was directed to go to an ER for emergent ophthalmological evaluation.  

The Veteran was seen at the Billings Clinic Hospital at approximately 3:00pm on August 16, 2010.  Three coded diagnoses were provided and he was discharged later that day. 

In a September 2010 decision, the Fort Harrison VAMC denied entitlement to payment or reimbursement for medical expenses in the calculated amount of $1834.00, incurred in connection with treatment provided on August 16, 2010 at the Billings Clinic Hospital, determining that prior authorization was not obtained.  In a second letter of August 2011, the VAMC reconsidered the claim and continued the denial, this time under the provisions of the Veteran's Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 (West 2014).  The VAMC explained that the Veteran had not received prior VA authorization for the private treatment at issue, and that as he had Medicare insurance, he did not meet the criteria under 38 U.S.C.A. § 1725 for payment of unauthorized private medical expenses.  

In a December 2013 SOC, an even more detailed explanation for the denial of the claim was provided.  Therein, it was explained that with respect to the matter of prior authorization, a VA doctor did enter an authorization for the private treatment at issue.  However, it was noted that a VA doctor could enter an authorization, but had no ability to approve VA payment, as this was done by the Chief of Staff.   

Evidence on file shows that since March 2005, the Veteran has both Medicare Parts A and B for his insurance.  It does not appear that the Veteran has any service-connected conditions.  

III. Analysis

   A.  Prior Authorization

The Veteran seeks payment or reimbursement of unauthorized medical expenses that he incurred provided on August 16, 2010, at the Billings Clinic Hospital.  The Veteran essentially contends that, because he was instructed to go to the ER by a VA nurse that he talked to prior to going to the Billings Clinic Hospital, and because no VA facility was feasibly available for care at the time that he went to the Billings Clinic, he is entitled to reimbursement of these medical expenses.

In order to be admitted to a non-VA facility at VA expense, the admission must be authorized in advance by VA (or within 72 hours in the case of an emergency).  See 38 C.F.R. § 17.54.  The provisions of 38 U.S.C.A. § 1703 allow for "individual authorizations" as well as contracts with non-VA facilities.  See 38 C.F.R. § 17.52(a).  In the instant case there is no indication of any actual contract with the Billings Clinic Hospital.  The Board is required to determine whether there was individual authorization for the Veteran's treatment. 

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. §§ 17.52(a), 17.54 (2014).  See also Malone v. Gober, 10 Vet. App. 539, 541 (1997). 

However, hospital care or medical services in public or private facilities will be authorized, for the treatment of "medical emergencies" which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3) (West 2002); 38 C.F.R. 17.52(a)(3) (2014).  There is no requirement for treatment of a "service-connected disability" under this provision. 

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2014).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994). 

VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95, 8, 9. 

If the issue of prior authorization is resolved in the appellant's favor under 38 U.S.C.A. § 1703(a)(1) (West 2002), it is not necessary to consider the claim under the provisions of 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2014), pertaining to reimbursement of unauthorized medical expenses.

The telephone triage notes detailing contacts between the Veteran and VAMC staff on August 16, 2010 reveal that the Veteran was instructed to seek emergent treatment for his left eye symptoms and reflect that VA facilities were not feasibly available for such care.  In essence, the referral by VA medical personnel suggests the Veteran's condition was found to constitute a medical emergency and records document that VA facilities were not feasibly available on August 16, 2010 for the required care. 

However, the fact remains that the documentary evidence on file reflects that while a referral was made for private treatment, prior authorization for private treatment at VA expense was not shown.  In this regard, there was no discussion of where the Veteran should go for private treatment, nor did VA make arrangements for the private treatment at issue.  Significantly, there is simply no documentation on file indicating that the Veteran was told that the recommended private ER treatment was authorized or would be financially covered by VA.  The United States Court of Appeals for Veterans Claims (Court) has previously held that the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992).  The Board further observes that the contended "authorization" was not obtained from an employee with appropriate authority, namely a VAMC director or Chief of Staff, nor is there any indication that of authorization in writing.

In Cantu v. Principi, 18 Vet. App. 92 (2004), the Court held that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility; however, that was not the case here.  In essence, a belief that treatment was authorized, without any confirmation or action by VA - even in an emergent situation in which a VA facility is not feasibly available for care, is not enough to establish prior authorization.

As discussed herein, the evidence does not show that the Veteran sought and received prior authorization from VA for the treatment he received on August 16, 2010 at the Billings Clinic Hospital, nor was an application for authorization made to VA and approved within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at the Billings Clinic Hospital on August 16, 2010. 

      B.  Unauthorized Expenses

The Board notes that Veteran does not have any service-connected disabilities and there is no indication from the record, nor has the Veteran alleged, that he was a participant in a vocational rehabilitation program.  Thus, reimbursement is not warranted under 38 U.S.C.A. § 1728 (West 2014).  Accordingly, the Veteran's only avenue for reimbursement is 38 U.S.C.A. § 1725 (West 2014) (authorizing reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.

Payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).  To be eligible for reimbursement for emergency care under this authority the Veteran, in pertinent part, must satisfy the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. Id. 

Under 38 U.S.C.A. § 1725 (West 2014), a Veteran is only considered to be "personally liable" for treatment if he or she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2014). 

A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c - Medicare Part A) or established by section 1831 of that Act (42 U.S.C. 1395j - Medicare Part B).  See 38 U.S.C.A. § 1725(f)(2)(B) (West 2014).  Thus, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare.  Medicare is a national health insurance program for people age 65 or older.  The program helps with the cost of health care, but it does not cover all medical expenses or the cost of most long-term care.  Hospital insurance (Part A) helps pay for inpatient care in a hospital or skilled nursing facility (following a hospital stay), some home health care and hospice care.  Medical insurance (Part B) helps pay for doctor services and many other medical services and supplies that are not covered by hospital insurance.   Anyone who is eligible for free Medicare hospital insurance (Part A) can enroll in Medicare medical insurance (Part B) by paying a monthly premium.  See http://www.ssa.gov/retire2/justmedicare.htm; See also http://www.medicare.gov/what-medicare-covers/part-b/what-medicare-part-b-covers.html.   

38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  The change in law was meant to address certain circumstances where a veteran had a third-party payer that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  Specifically, the 2010 amendments to 38 U.S.C.A. § 1725, in the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495, removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  Significantly, the amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Pertinent to this claim, the list of conditions includes the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f) (2014).  Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f). 

Significantly, VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b).  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"

The Board recognizes that the Veteran seeks payment for the portion of medical expenses, if any, which were not paid by Medicare.  Regardless, the fact that medical expenses from this treatment may not have been covered completely by Medicare is not relevant under the foregoing statute and regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).

The evidence in this case is unequivocal.  The Veteran had a health-plan contract at the time of his August 16, 2010 treatment at Billings Clinic Hospital as defined by the statute.  At that time, he had coverage under Medicare parts A and B.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that Medicare may not have covered and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and implementing regulations.  The Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on August 16, 2010, at the Billing Clinic Hospital, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


